DETAILED ACTION
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 	Regarding claims 1 and 2, the applicant argues that “the office action likens the second power converter stage in the claimed invention to the inductor boost converter 830B in Williams. Applicants respectfully submit that one of ordinary skill in the art would not consider the boost converter 830B (switched inductive power converter circuit) in Williams to be a transformer less switched capacitor converter as recited by the claimed invention. Accordingly, Applicants respectfully submit that the claimed invention includes limitations not taught or suggested by the cited prior art”. 	The examiner does not agree with the applicant’s arguments regarding the Williams reference. Williams discloses a converter that comprises capacitors and switches, but does not comprise a transformer. Therefore in giving the claims their broadest reasonable interpretation, Williams does disclose (see fig. 18B) a second converter stage being a transformer-less switched capacitor converter (830B does not contain a transformer). 	Regarding claim 3, the applicant argues that “a condition of the magnitude of the output voltage being substantially equal to a magnitude of the intermediate voltage is not a matter of routine skill in the art. Instead, the output voltage being equal in magnitude and opposite in polarity (claim 2) as recited by the claimed invention is a non-obvious implementation of a multi-stage power converter”. 	The examiner does not agree with the applicant’s arguments. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a magnitude of the output voltage be substantially equal to a magnitude of the intermediate voltage, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 	Regarding claim 4, the applicant argues that “the combination of William's implementation inductor boost power converter in view of Yao's regulation of the output voltage based on the output voltage feedback does not teach or suggest a controller operative to: i) receive an output voltage feedback U.S. Application No.: 17/070,273 Docket No.: 2020P03803US-18-signal derived from the output voltage, and ii) regulate generation of the intermediate voltage based on a magnitude of the output voltage feedback signal in a manner as recited by the claimed invention.  	The examiner does not agree with the applicant’s arguments regarding the Yao reference. Yao does disclose (see fig. 9) a controller (130) operative to: i) receive an output voltage feedback signal derived from an output voltage (Vo-feedback) and il) regulate generation of an intermediate voltage (output from 210) based on a magnitude of the output voltage feedback signal (operation of 130 controlling 210 based on Vo- feedback). 	Regarding claim 5, the applicant argues that “the second stage in Williams is an inductor boost converter 830B. The inductor boost converter by definition is a regulated power converter. For example, a controller monitors the magnitude of the output voltage Vout and controls switches to maintain the magnitude of the output voltage within a desired range. There is no indication that the inductor boost converter 830B in William is operative to provide unregulated conversion of an intermediate voltage into an output voltage. 	The examiner does not agree with the applicant’s arguments regarding the Williams reference. In giving claim 5 it’s broadest reasonable interpretation, Williams does disclose (see fig. 18B) that the second power converter stage (830B) is operative to provide unregulated conversion of the intermediate voltage into the output voltage (-Vy is converted to the output voltage, not regulated). 	Regarding claim 6, the applicant argues that “the combination of William’s implementation inductor boost power converter in view of Al-Khayat’s monitoring of current does not teach or suggest a controller operative to: i) receive an intermediate voltage feedback signal derived from the intermediate voltage, and ii) regulate generation of the intermediate voltage based on the intermediate voltage feedback signal in a manner as recited by the claimed invention”. 	The examiner does not agree with the applicant’s arguments regarding the Al-Khayat reference. Al-Khayat et al. does discloses (see fig. 2) a controller (82-36) operative to: i) receive an intermediate voltage feedback signal derived from an intermediate voltage (connection of 32 sense Va), and ii) regulate generation of the intermediate voltage based on intermediate voltage feedback signal (operation of 33-36 controlling 16 based on sensed Va from 32). 	Regarding claim 7, the applicant argues that “the combination of William’s implementation inductor boost power converter in view of Agamy’s implementation of a transformer-based power converter and lack of a second power converter stage does not teach or suggest a controller operative to: i) vary a switching frequency of operating switches in the first power converter stage to convert the input voltage into the intermediate voltage, and |i) set a switching frequency of the second power converter stage to a predetermined switching frequency value in a manner as recited by the claimed invention”. 	The examiner does not agree with the applicant’s arguments regarding the Agamy reference. Agamy et al. does disclose (see fig. 8) a controller (704) operative to: i) vary a switching frequency of operating switches in a first power converter stage to convert the input voltage into the intermediate voltage (operation of 704 adjusting the switching frequency of switches in 706, see claim 1) and Ii) set a switching of the second power converter stage to a predetermined switching frequency value (operation of 704 maintaining the switching frequency of switches in 708, see claim 1). 	Regarding claim 8, the applicant argues that “the combination of William’s implementation inductor boost power converter in view of Cook’s implementation of a transformer-based power converter does not teach or suggest a transformer-less switched-capacitor converter including: i) a first resonant capacitor and a second resonant capacitor; and |i) an inductor coupling the first resonant capacitor and the second resonant capacitor, energy stored in the inductor supporting zero voltage switching of switches in the second power converter stage to convert the intermediate voltage into the output voltage in a manner as recited by the claimed invention”. 	The examiner does not agree with the applicant’s arguments regarding the Cook reference. Cook et al. does disclose (see fig. 2) that a second power converter stage (40) includes: i) a first resonant capacitor (Cr3) and a second resonant capacitor (Cr4); and il) an inductor (Lr1) coupling the first resonant capacitor and the second resonant capacitor (connection of Lr1 to Cr38 and Cr4), the inductor supporting zero voltage switching of switches in the second power converter stage to convert the intermediate voltage into the output voltage (Lr1 does not prevent zvs). 	Regarding claim 29, the applicant argues that “the combination of William’s implementation inductor boost power converter in view of Uno’s implementation of a transformer-based power converter does not teach or suggest a transformer-less switched-capacitor converter including: wherein the second power converter stage includes: |) a first resonant capacitor and a second resonant capacitor; and ii) an inductor coupling the first resonant capacitor and the second resonant capacitor, a resonant frequency of the second power converter stage defined by the first resonant capacitor, the second resonant capacitor, and the inductor in a manner as recited by the claimed invention. 	The examiner does not agree with the applicant’s arguments regarding the Uno reference. It appears the applicant is arguing limitations that are not present in claim 29. Claim 29 states “a controller operative to control switching of switches in the second power converter stage at a resonant frequency associated with the second power converter stage”. Claim 29 does not mention a first/second resonant capacitor, an inductor or a resonant frequency. 	Regarding claim 30, the applicant argues that “the combination of William’s implementation inductor boost power converter in view of Cooks implementation of a transformer-based power converter does not teach or suggest a transformer-less switched-capacitor converter including: wherein the second power converter stage includes: |) a first resonant capacitor and a second resonant capacitor; and ii) an inductor coupling the first resonant capacitor and the second resonant capacitor, a resonant frequency of the second power converter stage defined by the first resonant capacitor, the second resonant capacitor, and the inductor in a manner as recited by the claimed invention”. 	The examiner does not agree with the applicant’s arguments regarding the Cook reference. Cook et al. does disclose (see fig. 2) that a second power converter stage  (40) includes: i) a first resonant capacitor (Cr3) and a second resonant capacitor (Cr4); and il) an inductor (Lr1) coupling the first resonant capacitor and the second resonant capacitor (connection of Lr1 to Cr3 and Cr4), a resonant frequency of the second power converter stage defined by the first resonant capacitor, the second resonant capacitor, and the inductor (resonant frequency of resonant components Lr1, Cr3 and Cr4). 	Regarding claim 34, the applicant argues that “the combination of William’s implementation inductor boost power converter in view of Cooks implementation of a transformer-based power converter does not teach or suggest a transformer-less switched-capacitor converter including: wherein the second power converter stage includes a first capacitor and a second capacitor; wherein the second power converter stage includes a circuit path extending between the first capacitor and the second capacitor, the circuit path including an inductor storing energy operative to support zero voltage switching of switches in the second power converter stage to convert the intermediate voltage into the output voltage in a manner as recited by the claimed invention”. 	The examiner does not agree with the applicant’s arguments regarding the Cook reference. Cook et al. does disclose (see fig. 2) that a second power converter stage (40) includes a first capacitor(Cr3) and a second capacitor (Cr4); wherein the second power converter stage includes a circuit path extending between the first capacitor and the second capacitor (path between Cr3 and Cr4), the circuit path including an inductor (Lr1) storing energy operative to support zero voltage switching of switches in the second power converter stage to convert the intermediate voltage into the output voltage (Lr1 does not prevent zvs). 	Regarding claim 36, the applicant argues that “the claimed invention recites a reference node to which both the intermediate voltage and the output voltage are referenced. In Williams, the output voltage Vout is referenced with respect to the voltage -Vy; voltage -Vy is referenced with respect to ground. Accordingly, Applicants respectfully submit that the claimed invention includes limitations not taught or suggested by the cited prior art”. 	The examiner does not agree with the applicant’s arguments regarding the Williams reference. Claim 36 does not mention that the intermediate voltage and the output voltage are referenced to the same reference node. Therefore, in giving the claim it’s broadest reasonable interpretation, Williams does disclose (see fig. 18B) that second power converter stage (830B) includes: an intermediate voltage node operative to receive the intermediate voltage (node receiving -Vy); an output voltage node operative to output the output voltage (output node generating Vout); and a reference node to which the intermediate voltage and the output voltage are referenced (ground node).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838